PER CURIAM.
On the 30th day of August, 1913, the petitioner was adjudged a bankrupt, and on the 1st day of August, 1914, he filed an application and petition in proper form for a discharge, to be discharged from all debts provable against his estate under the Bankruptcy Act. On the 7th day of August, the clerk, under the rules, set down the application to be heard before the referee on the 28th day of September, 1914; and on that day, opposition having been filed upon application of objectors, the referee did postpone the hearing of said application to the 4th day of January, 1915.
On January 4, 1915, by agreement of parties, the hearing was postponed ; but the petitioner procured an order setting the case for hearing upon the 9th day of August, 1915. On said day the matter was called before the referee, and, upon objections and pleadings filed, the referee made an order overruling the exceptions of the’ bankrupt for discharge until after the trial of a certain suit pending in the district court of Harris county, Tex. Thereafter said referee in bankruptcy set down the petition and application for a discharge for hearing on the 28th day of January, 1916, at which time the petitioner and objecting creditors appeared, and thereupon, upon motion of the objectors, a further postponement was granted, and an order was entered resetting the application for hearing on June 5, 1916.
This last order was carried before the District Court for review, and, after hearing the argument of all parties, the court ordered that *564the order of the referee be in all things affirmed. The petition in this court to superintend and review this last order was filed April 24, 1916; in due course it came on for hearing at our November term at Ft. Worth, commencing the first Monday of November, 1916.
It will be noticed that the order of the referee, which the District Court affirmed, reset the application for hearing on June 5, 1916. That date is now long past. There is nothing in the record to show whether the case was heard upon that date, as it well may have been, or-thereafter continued to some other day, also now'in the past; therefore a decision upon the correctness of the order of the District Court of February 28, 1916, sustaining or vacating it, would effect nothing for either party.
The petition for revision is dismissed.

<S^»Por other eases see same topic & KEY-NUMBER in all Key-Numbered Digests & Indexes